Citation Nr: 9910537	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-50 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from May 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for lumbosacral strain with arthritis.  

In April 1998, the Board remanded the matter to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the veteran's claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service connected low back disorder is 
manifested by chronic lumbosacral strain and arthritis with 
severe limitation of motion, as well as pain and weakness on 
motion; pronounced intervertebral disc syndrome or ankylosis 
of the spine is not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected low back disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

Service medical records reflect that the veteran was injured 
in a motorcycle accident in May 1977.  He sustained fractures 
to the left femur, and left and right forearm.  As a result 
of the left femur fracture, his left leg was two inches 
shorter than the right.  Service connection for residuals of 
a left femur fracture was established in a November 1978 
rating decision.  In a November 1980 rating decision, the RO 
granted service connection for lumbosacral strain, secondary 
to the service-connected residuals of a left femur fracture.  

On VA examination in October 1993, the veteran complained of 
chronic low back pain.  Examination of the back revealed a 
loss of the normal lordotic curve.  Forward bending was 
limited.  Straight-leg raising was limited to about 75 
degrees above the horizontal.  Knee and ankle jerks were 
equal and active.  The pulse in the feet was present.  There 
was no disturbance in sensation in the lower extremities.  

An April 1995 letter from Paula Vecchio, M.D., reported that 
the veteran was seen in her office the previous month.  
Physical examination at that time revealed tenderness and 
spasms in the lumbar spine.  Straight-leg raising produced 
low back pain, bilaterally, and thigh pain at 90 degrees.  
Reflexes, motor strengths and sensation were intact.  X-rays 
showed no fracture or bony abnormality.  A muscle relaxant 
and physical therapy were recommended.  A lift for his shoe 
was also recommended.  Acute lumbosacral strain was 
diagnosed.  The examiner commented that the veteran's 
condition should improve over the next few weeks.  

A February 1996 letter from John J. Picano, M.D., revealed 
that the veteran was seen for an MRI.  Alignment of the 
lumbar spine was found to be appropriate.  There was 
preservation of disc space and vertebral body height.  There 
was a small right paracentral L4-5 disc herniation with mild 
flattening of the right anterolateral aspect of the thecal 
sac but without mass effect on the exiting nerve roots.  
There was also a small left L5-S1 disc herniation into a fat 
containing anterior epidural space.  There was no 
displacement of the S1 root sleeve.  Clinical correlation was 
suggested.  

A February 1996 letter from Wen C. Wei, M.D., revealed that 
the veteran was seen for chronic low back pain.  Dr. Wei 
reviewed an MRI scan which showed a small discogenic problem 
at L4-5 on the right.  Clinically, the veteran demonstrated 
pain in the sacroiliac area without sharp pain to the leg.  
Physiotherapy was recommended.  

On VA examination in June 1996, range of motion of the lumbar 
spine was flexion to 30 degrees; extension to 20 degrees; 
side bending to 20 degrees, bilaterally; and rotation to 50 
degrees, bilaterally.  The veteran complained of increased 
pain with extension maneuver.  He denied any lumbosacral or 
paravertebral muscle tenderness on palpation.  There was 
sacroiliac joint tenderness with palpation.  The spine was 
grossly aligned.  Reflexes of the patella and Achilles were 
normal and symmetrical.  Pain inhibited testing of the 
proximal muscle groups and he complained of low back pain 
with the Faber maneuver.  X-rays showed mild degenerative 
joint disease in the lumbar spine.  There was also a small 
right paracentral L4-5 disc herniation and a small left L5-S1 
disc herniation.  The impression was chronic mechanical low 
back pain probably secondary to muscle strain and 
degenerative joint disease.  There was no evidence of 
radiculopathy or neurological deficits.  

VA clinical records revealed that the veteran was seen in 
April 1997.  Range of motion of the back was flexion to 30 
degrees; extension to 10 degrees; lateral bending to 15 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Straight-leg raising was positive at 10 
degrees, bilaterally.  The assessment was lumbosacral back 
strain.  There were no localizing radicular findings.  

On VA examination in September 1997, no significant scoliosis 
or deviation was noted.  Range of motion of the lumbosacral 
spine was flexion to 30 degrees; extension to 10 degrees; 
lateral bending to 20 degrees, bilaterally; and rotation to 
20 degrees, bilaterally.  Palpation of the back revealed 
moderate tenderness over the paraspinal muscles.  There was 
more severe tenderness transversing his leg.  Straight-leg 
raising was negative bilaterally.  The examiner commented 
that weakness, fatigue or incoordination was not noted; 
however, on flare-ups, the veteran would have decreased range 
of motion which could not be further quantified.  The 
impression was chronic low back strain with degenerative 
joint disease and disc disease in the lumbosacral spine.  

On VA examination in April 1998, the veteran complained of 
chronic low back pain.  Examination of the lower extremities 
showed that deep tendon reflexes, motor strength and 
sensation were normal.  There was no evidence of any major 
muscle group atrophy.  Tenderness to straight-leg raising in 
the lower lumbar areas from 0 to 10 degrees, bilaterally, was 
demonstrated.  Range of motion of the lumbosacral spine was 
flexion to 30 degrees, upon which the veteran had to stop 
because of tenderness and spasm; lateral flexion to 15 
degrees on the right and to 10 degrees on the left.  An MRI 
showed slight disc bulges to the right.  It was noted that 
the disc herniations were not large and did not result in 
nerve entrapment.  The examiner opined that the veteran's 
disc herniations should be attributed to the lumbar sprain 
which was more likely than not due to his posture problems 
secondary to the service-connected shortened left leg.  




II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§  4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, since Diagnostic 
Code 5257 (impairment of the knee) was not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code if the 
veteran has received less than the maximum evaluation under 
that Code.  VAOPGCPREC 36-97, December 12, 1997.  

The veteran's service connected low back disorder encompasses 
lumbosacral strain, arthritis, and herniated discs; it is 
presently rated 20 percent disabling under Diagnostic Code 
5295.  However, it may be rated under the Code that is to his 
best advantage.  Lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion in 
the standing position is assigned a 20 percent disability 
rating.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Moderate intervertebral disc syndrome, characterized by 
recurring attacks is assigned a 20 percent disability rating.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief, 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The veteran's service connected low back disorder may also be 
rated based on limitation of motion.  Moderate limitation of 
motion of the lumbar spine is assigned a 20 percent 
disability rating.  If severe, a 40 percent disability rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 50 
percent rating requires unfavorable ankylosis of the lumbar 
spine.  Diagnostic Code 5289.  

The evidence of record establishes that the veteran's 
disability warrants an increased rating.  In considering the 
extent of the veteran's condition in conjunction with the 
rating criteria set forth in the appropriate diagnostic 
codes, the Board concludes that his low back disorder is most 
appropriately rated under Diagnostic Code 5292 and that his 
disability meets the criteria for a 40 percent rating.  The 
record demonstrates that the veteran has chronic lumbosacral 
strain and arthritis.  He subsequently developed herniated 
discs which have been found to be causally related to his 
back strain.  Nonetheless, the examination reports of record 
do not show any neurological impairment resulting from these 
herniations.  On examination in October 1993, knee and ankle 
jerks were equal and active, and there was no disturbance in 
sensation in the lower extremities.  An April 1995 report 
indicated that reflexes, motor strengths, and sensation were 
intact.  On examination in June 1996, there was no evidence 
of radiculopathy or neurological deficits.  Furthermore, an 
MRI showed no evidence of nerve entrapment.  However, on 
examinations in October 1993, September 1997 and April 1998, 
significantly decreased ranges of motion of the lumbosacral 
spine were demonstrated.  For example, flexion was limited to 
30 degrees and extension was limited to 10 degrees.  Similar 
findings were evident in the private medical reports.  
Additionally, on VA examinations in September 1997 and April 
1998, the examiners noted moderate pain on palpation of the 
paraspinal muscles and pain on motion.  Based on these 
findings, and with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the Board concludes that the veteran's limitation of 
motion may be considered severe.  See DeLuca, supra.  
Therefore, a 40 percent rating is warranted under Diagnostic 
Code 5292.  Ankylosis of the spine or symptoms associated 
with pronounced disc syndrome have not been clinically 
demonstrated; consequently, a higher rating under Diagnostic 
Code 5289 or 5293 is not presently warranted.  







ORDER

A 40 percent rating for a low back disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

